DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-14 are rejected under 35 U.S.C. 102(a}(1) as being anticipated by Shen et al. (US 2016/0142660 A1 hereinafter referred to as “Chen’).
With respect to claim 1, Chen discloses, in Figs.1, 4, 5A-5D and 6, a semiconductor optical sensor (400), comprising: a substrate (210) integrating a plurality of photodetector  active areas (see Par.[0053]- [0056] and [0074]-[0075] wherein semiconductor image sensor 400/200 of CCD or CMOS sensors including semiconductor substrate 210 and phot detector 222 are disclosed); and a CMOS layer stack arranged on the substrate (210) and including a number of dielectric and conductive layers (see Par.[0075] and [0078] wherein image sensor cells 420 over substrate 210; see par.[0059] wherein wirings and/or interconnections disposed in an insulating film to connect elements and/or devices provided between the color filters 224 and the photo detectors 222 is disclosed); further comprising UV conversion regions (440) arranged above a number of first photodetector active areas (222) and configured to convert UV light radiation into visible light radiation towards said first photodetector active areas (214), said first photodetector active areas (214) being thereby designed to define first photodetection units for UV light detection, wherein the first photodetector active areas (214) are alternated to a number of second photodetector areas (212), integrated in the substrate (210) and designed to define second photodetection units (212) for visible light detection, the first and second photodetection units forming an array (620, 640) of photodetection units (214, 212) of the optical sensor (400/600), jointly defining a single image detection area sensitive to both UV and visible light radiation, characterized by further comprising filter regions (224), arranged above said second photodetector active areas (212) and made of a material transparent to visible light radiation and opaque to UV light radiation (see Par.[0076], [0084] wherein UV coating layer 440 may convert UV light into visible light and photo detectors 222 may sense visible light in the visible light sensing section 212 and sense UV light in the UV sensing section 214; see Par.[0058]-[0059], [0070]-[0071], [0080] wherein color filters 224 include red, green, blue (RGB) filters, yellow, magenta and cyan (YMC) filters (i.e. transparent to visible light and opaque to non-visible light such as UV light) that are arranged in a predetermined pattern are formed on the photo detectors 222 in the visible light sensing section 212, but not on the photo detectors 222 in the visible light sensing section 214; see Par.[0087]- [0088] wherein he visible light image sensor 400/600 including sensor cells in the visible light sensing section 212, the UV sensor cells in the UV sensing section 214 and the sensor cells, including those in the normal sensing region 620 and those in the UV sensing region 640, forming an array in rows and columns (i.e. alternative of UV sensing region and normal sensing region in column and row)).
With respect to claim 2, Chen discloses, in Figs.1, 4, 5A-5D and 6, the sensor, wherein the UV conversion regions (440) include an organic material in which a fluorescent dye is immersed, the fluorescent dye being designed to perform the UV conversion (likewise to present Invention in Par.[0043] wherein example of fluorescent dye down conversion material are Lumogen, Coronene, AIQ3', ZnS:Mn, and the like, see Par.[0062] wherein UV coating layer 240/440 is conversion materials that can absorb UV light and emit visible light include, for example, Lumogen, coronene, AlQ.sub.3, ZnS:Mn, and the like).
With respect to claim 3, Chen discloses, in Figs.1, 4, 5A-5D and 6, the sensor, wherein the organic material is a down-conversion material capable of absorbing UV light and emitting visible light radiation, chosen among: Lumogen, Coronene, AIQ3' and ZnS:Mn (likewise to present Invention in Par.[0043] wherein example of fluorescent dye down conversion material are Lumogen, Coronene, AIQ3’, ZnS:Mn, and the like, see Par.[0062] wherein UV coating layer 240/440 is conversion materials that can absorb UV light and emit visible light include, for example, Lumogen, coronene, AlQ.sub.3, ZnS:Mn, and the like).
With respect to claim 4, Chen discloses, in Figs.1, 4, 5A-5D and 6, the sensor, wherein the UV conversion regions (440) are alternated to the filter regions (214) within a capping layer (224, 440, 450) arranged above the first and second photodetector active areas (222) (see Par.[0087]-[0088] wherein he visible light image sensor 400/600 including sensor cells in the visible light sensing section 212, the UV sensor cells in the UV sensing section 214 and the sensor cells, including those in the normal sensing region 620 and those in the UV sensing region 640, forming an array in rows and columns (i.e. alternative of UV sensing region and normal sensing region in column and row)).
With respect to claim 8, Chen discloses, in Figs.1, 4, 5A-5D and 6, the sensor, comprising transparent regions (224, 450) alternated to the filter regions (212, 214) within a capping layer (224, 440, 450) arranged above a top dielectric layer of the CMOS stack, the transparent regions designed to be transparent to both visible light and UV light radiation (see Par.[0075] and [0078] wherein image sensor cells 420 over substrate 210; see par.[0059] wherein wirings and/or interconnections disposed in an insulating film to connect elements and/or devices provided between the color filters 224 and the photo detectors 222 is disclosed; see Par.[0076], [0084] wherein UV coating layer 440 may convert UV light into visible light and photo detectors 222 may sense visible light in the visible light sensing section 212 and sense UV light in the UV sensing section 214; see Par.[0058]-[0059], [0070]-[0071], [0080] wherein color filters 224 include red, green, blue (RGB) filters, yellow, magenta and cyan (YMC) filters (i.e. transparent to visible light and opaque to non-visible light such as UV light) that are arranged in a predetermined pattern are formed on the photo detectors 222 in the visible light sensing section 212, but not on the photo detectors 222 in the visible light sensing section 214; see Par.[0087]-[0088] wherein he visible light image sensor 400/600 including sensor cells in the visible light sensing section 212, the UV sensor cells in the UV sensing section 214 and the sensor cells, including those in the normal sensing region 620 and those in the UV sensing region 640, forming an array in rows and columns (i.e. alternative of UV sensing region and normal sensing region in column and row)).
With respect to claim 10, Chen discloses, in Figs.1, 4, 5A-5D and 6, the sensor, wherein the filter regions are transparent to a respective portion of the visible light spectrum, to implement RGB, Red, Green and Blue, filters, designed to filter the visible light radiation (see par.[0059] wherein wirings and/or interconnections disposed in an insulating film to connect elements and/or devices provided between the color filters 224 and the photo detectors 222 is disclosed; see Par.[0076], [0084] wherein UV coating layer 440 may convert UV light into visible light and photo detectors 222 may sense visible light in the visible light sensing section 212 and sense UV light in the UV sensing section 214; see Par.[0058]-[0059], [0070]-[0071], [0080] wherein color filters 224 include red, green, blue (RGB) filters, yellow, magenta and cyan (YMC) filters (i.e. transparent to visible light and opaque to non-visible light such as UV light) that are arranged in a predetermined pattern are formed on the photo detectors 222 in the visible light sensing section 212, but not on the photo detectors 222 in the visible light sensing section 214).
With respect to claim 11, Chen discloses, in Figs.1, 4, 5A-5D and 6, the sensor, wherein the single image detection area is designed to be sensitive to both UV and visible light radiation, at a same time and with a same Spatial resolution (see par.[0059] wherein wirings and/or interconnections disposed in an insulating film to connect elements and/or devices provided between the color filters 224 and the photo detectors 222 is disclosed; see Par.[0076], [0084] wherein UV coating layer 440 may convert UV light into visible light and photo detectors 222 may sense visible light in the visible light sensing section 212 and sense UV light in the UV sensing section 214; see Par.[0058]-[0059], [0070]-[0071], [0080] wherein color filters 224 include red, green, blue (RGB) filters, yellow, magenta and cyan (YMC) filters (i.e. transparent to visible light and opaque to non-visible light such as UV light) that are arranged ina predetermined pattern are formed on the photo detectors 222 in the visible light sensing section 212, but not on the photo detectors 222 in the visible light sensing section 214).
With respect to claim 12, Chen discloses, in Figs.1, 4, 5A-5D and 6, a process for manufacturing a semiconductor optical sensor (400/600), comprising: providing a substrate (210); forming a plurality of photodetector active areas (222) within the substrate (210) (see Par.[0069] wherein photo detectors 222 may include photo diodes formed of a PN junction within a Si substrate; see Par.[0053]-[0056] and [0074]-[0075] wherein semiconductor image sensor 400/200 of CCD or CMOS sensors including semiconductor substrate 210 and phot detector 222 are disclosed); and forming a CMOS layer stack arranged on the substrate (210) and including a number of dielectric and conductive layers (see Par.[0075] and [0078] wherein image sensor cells 420 over substrate 210; see Par.[0059] wherein wirings and/or interconnections disposed in an insulating film to connect elements and/or devices provided between the color filters 224 and the photo detectors 222 is disclosed); further comprising forming UV conversion regions (440) arranged above a number of first photodetector active areas (222) and configured to convert UV light radiation into visible light radiation towards said first photodetector active areas (222), said first photodetector active areas (214) being thereby designed to define first photodetection units for UV light detection, further comprising integrating in the substrate (210) a number of second photodetector active areas (212), alternated to the first photodetector active areas (214) and designed to define second photodetection units for visible light detection, the first and second photodetection units forming an array of photodetection units of the optical sensor, jointly defining a single image detection area sensitive to both UV and visible light radiation, characterized by further comprising forming filter regions (224) arranged above said second photodetector areas (222), made of a material transparent to visible light radiation and opaque to UV light radiation (see Par.[0076], [0084] wherein UV coating layer 440 may convert UV light into visible light and photo detectors 222 may sense visible light in the visible light sensing section 212 and sense UV light in the UV sensing section 214; see Par.[0058]-[0059], [0070]- [0071], [0080] wherein color filters 224 include red, green, blue (RGB) filters, yellow, magenta and cyan (YMC) filters (i.e. transparent to visible light and opaque to non-visible light such as UV light) that are arranged in a predetermined pattern are formed on the photo detectors 222 in the visible light sensing section 212, but not on the photo detectors 222 in the visible light sensing section 214; see Par.[0087]- [0088] wherein he visible light image sensor 400/600 including sensor cells in the visible light sensing section 212, the UV sensor cells in the UV sensing section 214 and the sensor cells, including those in the normal sensing region 620 and those in the UV sensing region 640, forming an array in rows and columns (i.e. alternative of UV sensing region and normal sensing region in column and row)).
With respect to claim 13, Chen discloses, in Figs.1, 4, 5A-5D and 6, the process, wherein forming UV conversion regions (420) comprises depositing an organic material in which a fluorescent dye is immersed, the fluorescent dye being designed to perform the UV conversion (likewise to present Invention in Par.[0043] wherein example of fluorescent dye down conversion material are Lumogen, Coronene, AIQ3’, ZnS:Mn, and the like, see Par.[0062] wherein UV coating layer 240/440 is conversion materials that can absorb UV light and emit visible light include, for example, Lumogen, coronene, AlQ.sub.3, ZnS:Mn, and the like).
With respect to claim 14, Chen discloses, in Figs.1, 4, 5A-5D and 6, the process, wherein forming the UV conversion regions (440) and the filter regions (224) comprises depositing a photo- patternable organic material layer (510) with a fluorescent dye dispersed therein, to create patches of fluorescent material defining the UV conversion regions (440) (see steps of Figs.5A-5B, Par.[0079]-[0081 ] wherein he color filters 224 are then masked by a photoresist pattern 510 exposing the photo detectors 222 in the visible light sensing section 214 before depositing lumogen 440; likewise to present Invention in Par.[0043] wherein example of fluorescent dye down conversion material are Lumogen, Coronene, AIQ3', ZnS:Mn, and the like, see Par.[0062] wherein UV coating layer 240/440 is conversion materials that can absorb UV light and emit visible light include, for example, Lumogen, coronene, AlQ.sub.3, ZnS:Mn, and the like).
Claims 1-4, 8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2019/0115386 A1 hereinafter referred to as “Ma’).
With respect to claim 1, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, a semiconductor optical sensor (700), comprising: a substrate (740, 704) integrating a plurality of photodetector active areas (714a, 714b) (see Par.[0104]-[0106] wherein image sensor 700 including photodetectors 714 within epitaxial layer 704 of substrate 740 is disclosed); and a CMOS layer stack (702) arranged on the substrate (740, 704) and including a number of dielectric (706) and conductive (790, 792, 766, 768) layers (see Par.[0075], [0087], [0095], [0103] wherein metal-interconnect layer 702 of metal interconnect traces 792, 790 and MOSFETs 766, 768 formed within a dielectric layer of light pipes 706 is disclosed); further comprising UV conversion regions (770b, 758b) arranged above a number of first photodetector active areas (714b) and configured to convert UV light radiation into visible light radiation towards said first photodetector active areas (714b), said first photodetector active areas (714b) being thereby designed to define first photodetection units for UV light detection, wherein the first photodetector active areas (714b) are alternated to a number of second photodetector areas (714a), integrated in the substrate (740, 704) and designed to define second photodetection units for visible light detection, the first and second photodetection units forming an array of photodetection units of the optical sensor (700), jointly defining a single image detection area sensitive to both UV and visible light radiation, characterized by further comprising filter regions (770a,758a), arranged above said second photodetector active areas (714a), and made of a material transparent to visible light radiation and opaque to UV light radiation (see Par.[0096]-[0100] wherein one or more optical filters 770a and 770b may include any optical filters including, but not limited to, interference filters, dichroic filters, absorptive filters, monochromatic filters, infrared filters, ultraviolet filters, longpass filters, bandpass filters (i.e. blocking or reflecting short wavelengths such as UV wavelength and transmitting or transparent to visible wavelength), shortpass filters, and only light within wavelength ranges associated with optical filters 770a and 770b may enter second sensor portion 720 via optical filters 770a and 770b, such as visible light (i.e. at least one of color filter is sensitive to visible light) and/or NIR/IR light; see Fig.11, Par.[0131]-[0132] wherein image sensor 1100 may include a 1x1, 640x480, or 4000x3000 matrix of sensor elements corresponding with one of various color filter arrays or color filter mosaics formed by selectively placing certain color filters on each of the cells in the array).
With respect to claim 4, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, wherein the UV conversion regions are alternated to the filter regions (770a, 770b) within a capping layer arranged above the first and second photodetector active areas (714a, 714b).
With respect to claim 5, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, wherein the CMOS stack (702) is arranged on a top surface of said substrate (740, 704), opposite to a back surface of said substrate (740, 704) defining an outer surface of said optical sensor (700); wherein the capping layer is arranged above a top dielectric layer (706a, 706b) of the CMOS stack (702) (see Par.[0075], [0087], [0095], [0103] wherein metal-interconnect layer 702 of metal interconnect traces 792, 790 and MOSFETs 766, 768 formed within a dielectric layer of light pipes 706 is disclosed).
With respect to claim 6, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, wherein the CMOS stack (702) is arranged on a top surface of said substrate (756), and a top dielectric layer (706) of the CMOS stack (702) is arranged at an outer surface of said optical sensor (700); wherein the capping layer is arranged above a back surface of said substrate (756), opposite to said front surface.
With respect to claim 7, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, further comprising light (730) channelling regions (706) formed within trenches through the CMOS stack (702), from a top dielectric layer towards a front surface of the substrate (740, 704), the light channelling regions (706) including a material designed to define the UV conversion regions, integrated within the CMOS stack (702); wherein the light channelling regions (706) are arranged on respective first photodetector areas (714a, 714b) and configured to guide light radiation towards the respective first photodetector areas.
With respect to claim 8, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, comprising transparent regions (706a, 706b) alternated to the filter regions (770a, 770b) within a capping layer arranged above a top dielectric layer (706a, 706b) of the CMOS stack (702), the transparent regions designed to be transparent to both visible light and UV light radiation (see Par.[0096]- [0100] wherein one or more optical filters 770a and 770b may include any optical filters including, but not limited to, interference filters, dichroic filters, absorptive filters, monochromatic filters, infrared filters, ultraviolet filters, long pass filters, bandpass filters (i.e. blocking or reflecting short wavelengths such as UV wavelength and transmitting or transparent to visible wavelength), shortpass filters, and only light within wavelength ranges associated with optical filters 770a and 770b may enter second sensor portion 720 via optical filters 770a and 770b, such as visible light (i.e. at least one of color filter is sensitive to visible light) and/or NIR/IR light).
With respect to claim 9, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, wherein the light channelling regions (706) are also arranged on respective second photodetector active areas (714a, 714b) and configured to guide light radiation towards the respective second photodetector active areas (714a, 714b).
With respect to claim 10, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, wherein the filter regions (770a, 770b) are transparent to a respective portion of the visible light spectrum, to implement RGB, Red, Green and Blue, filters, designed to filter the visible light radiation (see Par.[0096]-[0100] wherein one or more optical filters 770a and 770b may include any optical filters including, but not limited to, interference filters, dichroic filters, absorptive filters, monochromatic filters, infrared filters, ultraviolet filters, longpass filters, bandpass filters (i.e. blocking or reflecting short wavelengths such as UV wavelength and transmitting or transparent to visible wavelength), shortpass filters, and only light within wavelength ranges associated with optical filters 770a and 770b may enter second sensor portion 720 via optical filters 770a and 770b, such as visible light (i.e. at least one of color filter is sensitive to visible light) and/or NIR/IR light).
With respect to claim 11, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the sensor, wherein the single image detection area is designed to be sensitive to both UV and visible light radiation, ata same time and with a same spatial resolution (see Par.[0096]-[0100] wherein one or more optical filters 770a and 770b may include any optical filters including, but not limited to, interference filters, dichroic filters, absorptive filters, monochromatic filters, infrared filters, ultraviolet filters, longpass filters, bandpass filters (i.e. blocking or reflecting short wavelengths such as UV wavelength and transmitting or transparent to visible wavelength), shortpass filters, and only light within wavelength ranges associated with optical filters 770a and 770b may enter second sensor portion 720 via optical filters 770a and 770b, such as visible light (i.e. at least one of color filter is sensitive to visible light) and/or NIR/IR light).
With respect to claim 12, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, a process for manufacturing a semiconductor optical sensor (1), comprising: providing a substrate (740, 704); forming a plurality of photodetector active areas (714a, 714b) within the substrate (740, 704) (see Par.[0104]-[0106] wherein image sensor 700 including photodetectors 714 within epitaxial layer 704 of substrate 740 is disclosed); and forming a CMOS layer stack (702) arranged on the substrate (740, 704) and including a number of dielectric (706a, 706b) and conductive (792, 790, 768, 766) layers (see Par.[0075] and [0078] wherein image sensor cells 420 over substrate 210; see par.[0059] wherein wirings and/or interconnections disposed in an insulating film to connect elements and/or devices provided between the color filters 224 and the photo detectors 222 is disclosed); further comprising forming UV conversion regions (770) arranged above a number of first photodetector active areas (714) and configured to convert UV light radiation into visible light radiation towards said first photodetector active areas (714), said first photodetector active areas (714) being thereby designed to define first photodetection units for UV light detection, further comprising integrating in the substrate (740, 704) a number of second photodetector active areas (714), alternated to the first photodetector active areas (714) and designed to define second photodetection units for visible light detection, the first and second photodetection units forming an array of photodetection units of the optical sensor (700), jointly defining a single image detection area sensitive to both UV and visible light radiation, characterized by further comprising forming filter regions arranged above said second photodetector areas (714), made of a material transparent to visible light radiation and opaque to UV light radiation (see Par.[0096]-[0100] wherein one or more optical filters 770a and 770b may include any optical filters including, but not limited to, interference filters, dichroic filters, absorptive filters, monochromatic filters, infrared filters, ultraviolet filters, longpass filters, bandpass filters (i.e. blocking or reflecting short wavelengths such as UV wavelength and transmitting or transparent to visible wavelength), shortpass filters, and only light within wavelength ranges associated with optical filters 770a and 770b may enter second sensor portion 720 via optical filters 770a and 770b, such as visible light (i.e. at least one of color filter is sensitive to visible light) and/or NIR/IR light; see Fig.11, Par.[0131]-[0132] wherein image sensor 1100 may include a 1x1, 640x480, or 4000x3000 matrix of sensor elements corresponding with one of various color filter arrays or color filter mosaics formed by selectively placing certain color filters on each of the cells in the array).
With respect to claim 15, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the process, further comprising: forming light channelling regions (770) within trenches through the CMOS stack (702), from a top dielectric layer (706) towards a front surface of the substrate (740, 704); and filling the light channelling regions (706) with a material designed to define the UV conversion regions (770) integrated within the CMOS stack (702); wherein the light channelling regions (706) are each arranged on a respective first photodetector area (714) and configured to guide light radiation towards the respective first photodetector area.
With respect to claim 16, Ma discloses, in Figs.1, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6-7 and 9-12, the process, comprising forming transparent regions (770a, 770b) alternated to the filter regions (770a, 770b) within a capping layer arranged above a top dielectric layer (706) of the CMOS stack (702), the transparent regions designed to be transparent to the visible light and the UV light radiation (see Par.[0096]-[0100] wherein one or more optical filters 770a and 770b may include any optical filters including, but not limited to, interference filters, dichroic filters, absorptive filters, monochromatic filters, infrared filters, ultraviolet filters, longpass filters, bandpass filters (i.e. blocking or reflecting short wavelengths such as UV wavelength and transmitting or transparent to visible wavelength), shortpass filters, and only light within wavelength ranges associated with optical filters 770a and 770b may enter second sensor portion 720 via optical filters 770a and 770b, such as visible light (i.e. at least one of color filter is sensitive to visible light) and/or NIR/IR light).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art of record on PTO-892 are deemed to anticipate, either alone or in combination the claimed limitations of claims 1 and 12.
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. For instance, Applicant alleges that neither Chen nor Ma teaches “an optical sensor wherein the first photodetector active areas are alternated to a number of second photodetector active areas, integrated in the substrate, the first and second photodetection units forming an array of photodetection units of the optical sensor, jointly defining a single image detection area sensitive to both UV and visible light radiation” (see remarks, pages 8 and 10). Examiner disagrees. As previously presented in the Non-Final Rejection mailed on 03/11/2022 and hereby reiterated in this current rejection, photodetection units (i.e. assembly units each comprising of: filter region, light channel region and PD active area) of Chen or Ma are disposed in matrix pattern of visible light radiation and opaque to UV light radiation (i.e. to element units in matrix pattern of row and column are alternative (i.e.one PD unit after another in a row and/or column direction)).
That is, see Chen in Par.[0076], [0084] wherein UV coating layer 440 may convert UV light into visible light and photo detectors 222 may sense visible light in the visible light sensing section 212 and sense UV light in the UV sensing section 214; see Chen in Par.[0058]-[0059], [0070]-[0071], [0080] wherein color filters 224 include red, green, blue (RGB) filters, yellow, magenta and cyan (YMC) filters (i.e. transparent to visible light and opaque to non-visible light such as UV light) that are arranged in a predetermined pattern are formed on the photo detectors 222 in the visible light sensing section 212, but not on the photo detectors 222 in the visible light sensing section 214; see Chen in Par.[0087]- [0088] wherein he visible light image sensor 400/600 including sensor cells in the visible light sensing section 212, the UV sensor cells in the UV sensing section 214 and the sensor cells, including those in the normal sensing region 620 and those in the UV sensing region 640, forming an array in rows and columns (i.e. alternative of UV sensing region and normal sensing region in column and row). Also, see Ma in Par.[0096]-[0100] wherein one or more optical filters 770a and 770b may include any optical filters including, but not limited to, interference filters, dichroic filters, absorptive filters, monochromatic filters, infrared filters, ultraviolet filters, longpass filters, bandpass filters (i.e. blocking or reflecting short wavelengths such as UV wavelength and transmitting or transparent to visible wavelength), shortpass filters, and only light within wavelength ranges associated with optical filters 770a and 770b may enter second sensor portion 720 via optical filters 770a and 770b, such as visible light (i.e. at least one of color filter is sensitive to visible light) and/or NIR/IR light; see Ma in Fig.11, Par.[0131]-[0132] wherein image sensor 1100 may include a 1x1, 640x480, or 4000x3000 matrix of sensor elements corresponding with one of various color filter arrays or color filter mosaics formed by selectively placing certain color filters on each of the cells in the array.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818